Exhibit 10.7

 

Booklet 1 of 2*

 

BARCLAYS CAPITAL INC.

 

FUTURES

AND

OPTIONS

ACCOUNT APPLICATION

 

(FOR INSTITUTIONS THAT ARE ELIGIBLE

CONTRACT PARTICIPANTS ONLY)

 

 

*Please see Booklet 2, Risk Disclosure Statements,

delivered herewith

 

August 2010

 

--------------------------------------------------------------------------------


 

INSTRUCTIONS FOR OPENING AN ACCOUNT

WITH BARCLAYS CAPITAL INC.

 

I.          Reviewing Booklet 2 (Risk Disclosure Statements)

 

Please review carefully the information contained in Booklet 2 and retain the
entire booklet for your records.  There are no signatures required in Booklet 2.

 

II.         Completing Booklet 1 (Account Application and Agreements)

 

After you have read Booklet 1, please read and complete all applicable sections
of Booklet 1 as indicated below.  Send the completed Booklet 1 back to Barclays
Capital Inc. in its entirety —please do not detach or remove any pages.  In
addition, please enclose a copy of your most recent audited/unaudited financial
statements.

 

Booklet 1 contains the following agreements and forms:

 

·                                          Futures and Options Account
Application (Pages 1 through 3) — This Application must be completed and signed
by all Customers.

 

·                                          Futures and Options Customer Account
Agreement (Pages A-1 through A-11) — This Agreement must be read, acknowledged,
initialed where appropriate and signed by all Customers.

 

·                                          Appendix Of Additional Terms For
Registered Investment Companies (Pages B-1 and B-2) — one of the two options
must be selected and the Form must be executed in all cases.

 

·                                          Hedge Account Election (Page B-3) —
This Form must be signed and completed if orders placed by Customer for the
account will represent bona fide hedging transactions.

 

·                                          Plan Asset Representation (Page B-4)
— One of the three options must be selected and the Form must be executed in all
cases.

 

·                                          Discretionary Trading Authorization
(Page B-5) — This Authorization must be completed if there will be a third-party
advisor trading the account.

 

·                                          Representations of Advisor (Page B-6)
— If there will be a third-party advisor trading the account, this Form must be
completed by the third-party advisor. In addition, if the third-party advisor is
registered as an investment adviser, please enclose a copy of the advisor’s most
recent Form ADV.

 

·                                          Corporate Certification and
Authorization (Pages B-7 and B-8) — If Customer is a corporation, this Form must
be completed.

 

·                                          Partnership Certification and
Authorization (Pages B-9 and B-10) — If Customer is a partnership, this
Form must be completed.

 

·                                          Trust Certification and Authorization
(Pages B-11 and B-12) — If Customer is a trust, this Form must be completed.

 

i

--------------------------------------------------------------------------------


 

·                                          Limited Liability Company
Certification and Authorization (Pages B-13 and B-14) — If Customer is a limited
liability company, this Form must be completed.

 

·                                          Certificate of Incumbency (Page B-15)
— This certificate must be completed by an authorized person of Customer (e.g.,
a corporate secretary) and must include the signatures of all persons signing
the Futures and Options Account Application, the Futures and Options Customer
Account Agreement and the foregoing Certification and Authorization forms.

 

·                                          Employee Benefit Plan Authorization
(Pages B-16 through B-18) — If Customer is an employee benefit plan, this
Form must be completed.

 

·                                          Plan Asset Fund Authorization
(Pages B-19 through B-21) — If Benefit Plan Investors hold at least 25% of a
class of equity interests of Customer, this Form must be completed.

 

·                                          Tax Forms and Instructions (Tax
Certification Packet) — Form W-9 (for U.S. Customers) or Forms W-8 (for non-U.S.
Customers), as applicable, must be completed by all Customers.  Should you have
any questions regarding these Forms, please contact your Barclays account
representative or consult your tax advisor.

 

This Booklet contains documents which you are required to complete, sign and
return to Barclays Capital Inc. before an account can be opened in your name.

 

ii

--------------------------------------------------------------------------------


 

FUTURES AND OPTIONS

ACCOUNT APPLICATION

 

(For Institutions That Are Eligible Contract Participants Only)

 

Please complete all of the following information

(attach additional pages if necessary)

 

Capitalized terms used but not defined in this Futures and Options

Account Application shall have the meanings ascribed to them in

the Futures and Options Customer Account Agreement

 

I.          Mailing Address for All Notices and Statements

 

Name of Account:

 

Nuveen Diversified Commodity Fund

Care of: Nuveen Commodities Asset Management, LLC,

Manager and Commodity Pool Operator

Mailing Address:

 

333 West Wacker Drive

Chicago, IL 60606

Attention: Kevin McCarthy

 

 

 

Telephone:

 

(877) 827-5920

Facsimile:    N/A

 

 

 

E-mail Address:

 

 

 

 

Commodity pool

 

 

 

Principal Business or Occupation of Customer:

 

 

 

 

Delaware statutory trust organized on December 7, 2005

 

 

 

Jurisdiction and Date of Organization/Incorporation:

 

 

 

 

 

Tax I.D. No.:

 

27-2048014

 

 

 

Mailing Address for Duplicate Statements:

 

Gresham Investment Management LLC

67 Irving Place — 12th Floor

New York, NY 10003

 

 

 

State Street Operational Contact Name (on behalf of Nuveen):

 

Jenn Vaudo

 

 

 

Telephone:

 

(617) 662-0197

Facsimile:    (617) 662-0266

 

 

 

E-mail Address:

 

javaudo@statestreet.com

 

 

 

Gresham Operational Contact Name:

 

Alessandro Motto

 

 

 

Telephone:

 

(212) 984-1138

Facsimile:    (212) 984-1439

 

 

 

E-Mail Address:

 

mam@greshamllc.com

 

 

 

Legal/Compliance Contact Name:

 

Kevin J. McCarthy

 

 

 

Telephone:

 

(312) 917-6899

Facsimile:    (312) 917-7952

 

 

 

E-mail Address:

 

Kevin.McCarthy@nuveen.com

 

1

--------------------------------------------------------------------------------


 

II.         Bank Reference

 

Bank Name:

 

State Street

 

 

 

Bank Address:

 

State Street Global Services  | US Investment Services | 2 Avenue de Lafayette-
5th floor,  Boston, MA 02111

 

 

 

Account Number:

 

Account title:  Nuveen Diversified Commodity Fund
ABA #:          011-000-028      DDA #:          0059-611-4
Reference:              NBMD

 

III.        Financial Statements.

 

Please enclose a copy of Customer’s most recent audited/unaudited financial
statements.

 

IV.       Customer Designation (check all that apply)

 

o

Mutual Fund

o

Corporation

o

Partnership

 

 

 

 

 

 

x

Commodity Pool

o

Bank

o

Trust

 

 

 

 

 

 

o

Insurance

o

Limited Liability

o

Limited Liability

 

Company

 

Company (LLC)

 

Partnership (LLP)

 

 

 

 

 

 

o

Omnibus

o

ERISA Account

o

Other

 

V.         Information Regarding Third Party Advisors

 

Are you giving discretionary authority over your account to a third party
advisor?

 

Yes  x         No  o

 

If yes, you must complete the Discretionary Trading Authorization on page B-2 of
this booklet, and the Advisor must sign the Representations of Advisor, found on
page B-3 of this booklet.

 

VI.       Other Reporting Information

 

List any other persons or entities having a financial interest of 10% or more in
this Account:

 

Name:

 

Name:

 

 

 

Legal Address:

 

Legal Address:

 

 

 

Telephone Number:

 

Telephone Number:

 

 

 

Taxpayer ID#:

 

Taxpayer ID#:

 

 

 

Percentage Interest:

 

Percentage Interest:

 

2

--------------------------------------------------------------------------------


 

Name:

 

Name:

 

 

 

Legal Address:

 

Legal Address:

 

 

 

Telephone Number:

 

Telephone Number:

 

 

 

Taxpayer ID#:

 

Taxpayer ID#:

 

 

 

Percentage Interest:

 

Percentage Interest:

 

List any other futures accounts (including name and account number) at Barclays
in which Customer or its controlling persons or beneficial owners holds a
financial interest of 10% or more:

 

 

 

List any other account at Barclays or its affiliates (including name and account
number) in which Customer or its controlling persons or beneficial owners holds
a financial interest of 10% or more:

 

 

 

--------------------------------------------------------------------------------

 

Customer represents that the foregoing information (including the attached
financial statements) is true and correct.  Customer agrees to promptly notify
Barclays Capital Inc. of any material adverse change to the foregoing.

 

 

Nuveen Diversified Commodity Fund

 

(Name of Customer - Please Print)

 

 

 

By: Nuveen Commodities Asset Management, LLC, the Fund’s manager and commodity
pool operator

 

 

/s/ Kevin J. McCarthy

9/23/10

(Signature)

(Date)

 

 

Kevin J. McCarthy

 

Vice President and Secretary

 

(Name & Title — Please Print)

 

 

3

--------------------------------------------------------------------------------


 

BARCLAYS CAPITAL INC.

 

FUTURES AND OPTIONS CUSTOMER ACCOUNT AGREEMENT

 

This Futures and Options Customer Account Agreement (“Agreement”) between
Barclays Capital Inc., a registered futures commission merchant (“FCM”) and
broker/dealer, and Nuveen Diversified Commodity Fund (“Customer”) shall govern
all transactions that Barclays Capital Inc. or any of its affiliates
(collectively, “Barclays”) or agents may execute, clear and/or carry on
Customer’s behalf for the purchase or sale of commodities, commodity futures,
security futures, option and forward contracts thereon and interests therein
(including exchange-for-physical (“EFPs”), exchange-for-swap (“EFSs”), and
exchange-for-risk (“EFRs”) transactions) (collectively, “Contracts”) and any
accounts, including reactivated accounts, carried by Barclays on behalf and in
the name of Customer (each, an “Account”).  It is understood that Customer acts
through its manager and commodity pool operator, Nuveen Commodities Asset
Management, LLC (“NCAM”) and that NCAM is acting as an agent of the Customer and
not as a principal.

 

1.             APPLICABLE LAW.

 

Each Account and all Contracts, transactions and agreements in respect of each
Account shall be subject to (i) the Commodity Exchange Act (“CEA”) and all
rules and interpretations of the Commodity Futures Trading Commission (“CFTC”)
and the National Futures Association (“NFA”); (ii) the constitution, by-laws,
rules, regulations, policies, procedures, interpretations and customs of any
applicable U.S. or non-U.S. board of trade, exchange, contract market, trading
facility or execution facility, including, without limitation, an electronic
trading system, facility or service, or clearing organization (each, a
“Transaction Facility”) or of any clearing firm or self-regulatory agency or
organization; and (iii) any other laws, rules, interpretations, customs or usage
of the trade applicable to Customer’s trading of Contracts.  All such laws,
rules, regulations, policies, procedures, interpretations, customs and usage, as
in force from time to time, are hereinafter collectively referred to as
“Applicable Law”.

 

2.             GENERAL AGREEMENTS.  Customer acknowledges and agrees that:

 

(a)           Barclays’ Responsibility.  Barclays is responsible solely for the
execution, carrying and/or clearing of Contracts in each Account in accordance
with the terms of this Agreement.  Neither Barclays nor any managing director,
officer or employee of Barclays is acting as a fiduciary or advisor in respect
of Customer or any Contract or Account.  Barclays shall have no responsibility
for compliance with any law or regulation governing the conduct of any fiduciary
or advisor.  Barclays shall have no responsibility for Customer’s compliance
with any law or regulation governing or affecting Customer’s trading hereunder.

 

(b)           Information and Positions.  Any information on the market or on
matters incidental to the operation of any of the Accounts or the nature of any
of the Contracts provided by Barclays is solely incidental to the conduct of
Barclays’ business as an FCM.  Barclays makes no representation as to the
accuracy, completeness or reliability of any such information.  Barclays and its
managing directors, officers and employees may take, hold or liquidate positions
in, or provide such information to other customers with respect to, Contracts
that are the subject of such information furnished by Barclays to Customer, and
such other positions and/or information may be inconsistent with the positions
held by or information given to Customer.

 

(c)           Limitation of Barclays’ Liability.  Barclays shall not be liable
to Customer (i) in connection with the performance or non-performance by any
Transaction Facility or by any other third

 

A-1

--------------------------------------------------------------------------------


 

party (excluding Barclays Capital Inc.’s affiliates or floor brokers employed by
Barclays or its affiliates but including, without limitation, floor brokers that
are not employed by Barclays or its affiliates, executing agents, banks,
clearing firms and other depositories) in respect of any Contract or other
property of Customer; (ii) as a result of any prediction or information made or
given by a representative of Barclays, whether or not made or given at the
request of Customer; (iii) as a result of any delay in the performance or
non-performance of any of Barclays’ obligations hereunder directly or indirectly
caused by the occurrence of any contingency beyond the control of Barclays
including, but not limited to, the unscheduled closure of a Transaction
Facility, clearing firm or other depository or delays in the transmission of
orders due to breakdowns or failures of transmission or communication
facilities, Transaction Facilities or other systems, it being understood that
Barclays shall be excused from performance of its obligations hereunder for such
period of time as is reasonably necessary after such occurrence to remedy the
effects therefrom; (iv) as a result of any action taken by or on behalf of
Barclays or its floor brokers and agents to comply with Applicable Law; (v) for
any acts or omissions of those neither employed nor supervised by Barclays; or
(vi) any losses or damages suffered by Customer resulting directly or indirectly
from government action, war, strike or national disaster.  Neither Barclays nor
its managing directors, officers or employees shall be responsible for any loss,
liability, damage or expense except to the extent that it is finally judicially
determined that such loss, liability, damage or expense arises directly from its
gross negligence or willful misconduct.  In no event will Barclays, its managing
directors, officers or employees be liable to Customer for consequential,
incidental or special damages under or relating to this Agreement.

 

(d)           Security Interest.  Except to the extent proscribed by Applicable
Law not subject to waiver, all Contracts, funds, margin, performance bond,
premium, currencies, securities, credit balances and other property from time to
time held by, to the order of or on behalf of Barclays or held for the benefit
of the Customer by Barclays including, without limitation, by any Transaction
Facility or clearing firm through which Contracts are executed, carried and/or
cleared and/or positions are held by Barclays, on behalf of the Customer, and
all proceeds thereof (collectively, “Collateral”) are hereby pledged to
Barclays, and shall be subject to a general lien and a continuing, perfected
first security interest in Barclays’ favor to secure any and all of Customer’s
indebtedness or other obligations and/or liabilities owed to Barclays.  Customer
agrees to execute any documents reasonably required by Barclays for the
perfection or negotiation of such general lien or security interest.   Customer
hereby grants Barclays the right, in accordance with Applicable Law, to pledge,
repledge, transfer, hypothecate, or rehypothecate any of the Collateral only to
a Transaction Facility or clearing firm through which and in furtherance of such
transactions as are executed, carried and/or cleared, in each case without
notice to Customer.  Unless mutually agreed otherwise, Barclays shall pay to
Customer the interest or income earned from the investment or utilization of
such Collateral at a rate to be agreed by the parties hereto.

 

(e)           Conclusiveness of Reports and Objections.  All written reports
related to Contracts in the Accounts, including but not limited to
confirmations, purchase and sale statements and correction notices
(collectively, “Reports”), shall be conclusive and binding on Customer unless
Customer notifies Barclays of any objection prior to the opening of trading on
the Transaction Facility on or through which such Contract occurred on the
business day following the day on which Customer receives such Report, except
for monthly statements, which shall be conclusive and binding on Customer unless
Customer notifies Barclays of any objection within ten (10) days of the receipt
thereof. Nothing herein, however, shall prevent Barclays upon discovery of any
error or omission, from correcting a Report.  All oral communications with a
natural person associated with NCAM or the Customer related to Contracts in the
Accounts shall be conclusive and binding on Customer unless Customer notifies
Barclays of any objection at the time of such communication.

 

(f)            Deliveries.  If Customer intends to make or take delivery under
any futures Contract, Customer agrees to notify Barclays not later than the time
specified by Barclays and in any event at least

 

A-2

--------------------------------------------------------------------------------


 

(i) with respect to long positions, two (2) business days prior to first notice
day of the applicable Transaction Facility, and (ii) with respect to short
positions, two (2) business days prior to the last trading day for the Contract
in question. With respect to any deliverable Contract, Customer shall ensure
Barclays holds sufficient funds in Customer’s Account to fulfill Customer’s
obligations to make or take delivery and shall furnish Barclays with property
deliverable by Customer under any Contract in accordance with Barclays’
directions.  If Customer fails to comply with any of the foregoing obligations,
Barclays may, at its discretion and upon Barclays’ good faith effort to notify
Customer, liquidate and/or roll forward to a later delivery month any open
Contracts, make or receive delivery of any commodities or instruments for
Customer’s Account and risk, and in such manner and on such terms as Barclays in
its reasonable discretion deems necessary or appropriate.  Customer shall remain
fully liable for, and Customer’s Account will be debited for, any loss, costs,
expenses and liabilities incurred by Barclays in connection with such Contracts
and for any remaining debit balance in Customer’s Account.

 

(g)           Options Exercise and Allocation Procedure.  If Customer intends to
exercise any option Contract, Customer agrees to notify Barclays not later than
the time specified by Barclays and in any event at least one hour prior to the
latest notification time specified by the relevant Transaction Facility.  If
Customer fails to comply with any of the foregoing, Barclays may, at its
discretion and upon Barclays’ good faith effort to notify Customer, exercise or
allow the expiration of any options for Customer’s Account and risk, and in such
manner and on such terms as Barclays in its discretion deems necessary or
appropriate.  Customer shall remain fully liable for, and Customer’s Account
will be debited for, any loss, costs, expenses and liabilities incurred by
Barclays in connection with such Contracts and for any remaining debit balance
in Customer’s Account.  Customer understands and acknowledges that certain
option Contracts sold by Customer may be subject to exercise at any time. 
Exercise notices received by Barclays with respect to option Contracts sold by
Barclays customers shall be allocated among customers (including Customer)
pursuant to a random allocation procedure, and Customer shall be bound by any
such allocation made to it.  Information regarding Barclays’ random allocation
procedure is available upon request.  Such notices may be allocated to Customer
after the close of trading on the day on which such notices have been allocated
to Barclays by the applicable Transaction Facility.  In the event of the
allocation of an exercise notice(s) to Customer, Barclays shall use reasonable
efforts to notify Customer promptly.  Barclays shall have no responsibility for
any action it takes or fails to take with respect to any option Contract (and,
without limiting the foregoing, shall have no responsibility to exercise any
option Contract purchased by Customer) unless and until Barclays receives
acceptable and timely instructions from Customer indicating the action to be
taken.

 

(h)           Acceptance of Orders; Position Limits.  Barclays shall have the
right, whenever in its discretion it deems it appropriate, to limit the number
of open Contracts (net or gross) that Barclays will at any time execute, clear
and/or carry for Customer, to require Customer to reduce open positions carried
with Barclays, and to refuse the acceptance of orders to establish new
positions.  Barclays shall immediately notify Customer of its rejection of any
order.  Unless specified by Customer, Barclays may designate the Transaction
Facilities (including, without limitation, any electronic trading systems or
facilities) on or through which it will attempt to execute orders.  Customer
shall comply at all times, including throughout the trading day, with all
position limit rules imposed by Applicable Law.

 

(i)            Liquidation of Offsetting Positions.  Barclays shall liquidate
any Contract for which an offsetting order is entered by Customer, unless
Customer instructs Barclays not to liquidate such Contract and to maintain the
offsetting Contracts as open positions, provided, however, that Barclays shall
not be obligated to comply with any such instructions given by Customer if
Customer fails to provide Barclays with any representations, documentation or
information reasonably requested by Barclays or if, in Barclays’ reasonable
judgment, any failure to liquidate such offsetting Contracts against each other
would result in a violation of Applicable Law.

 

A-3

--------------------------------------------------------------------------------


 

(j)            Reliance on Instructions.  Barclays and its managing directors,
officers and employees shall be entitled to rely, and shall not be liable for
any reliance, on any instruction, notice or communication that it reasonably
believes to have originated from Customer or Customer’s duly authorized agent
(including a third-party advisor, if any), and Customer shall be bound thereby.

 

(k)           Use of Clearing Brokers.  Customer authorizes Barclays in its
discretion to select for and on behalf of Customer floor brokers and execution
agents and, on Transaction Facilities where Barclays is not a clearing member,
unaffiliated clearing brokers, which will act as brokers and agents of Customer
in connection with Contracts for the Account(s).  Such Contracts may be cleared
through accounts maintained by Barclays in its own name with one or more
clearing brokers.

 

(l)            Give-Ups.  Absent a separate written agreement with Customer with
respect to give-ups, Barclays, in its discretion, may, but shall not be
obligated to, accept from other brokers Contracts executed by such brokers for
Customer and to be given up to Barclays for clearance or carrying in an Account.

 

(m)          Financial and Other Information.  Customer shall provide to
Barclays such financial and other information regarding Customer as Barclays may
from time to time reasonably request.  Customer authorizes Barclays to contact
such banks, financial institutions and credit agencies as Barclays shall deem
appropriate from time to time for verification of such information.  Customer
shall notify Barclays promptly of any material adverse change to its condition,
financial or otherwise.  Customer acknowledges and agrees that Barclays may
provide financial and other information regarding Customer to any Transaction
Facility, clearing firm or self-regulatory agency or organization upon the
request of any such entity and as permitted by Applicable Law.

 

(n)           Currency Exchange Risk.  Customer shall bear all risk and cost in
respect of the conversion of currencies incident to Contracts effected on behalf
of Customer pursuant hereto.  Unless otherwise specified in the Reports sent to
Customer with respect to its Contracts and Accounts, all margin deposits in
connection with any Contracts, and any debits or credits to Customer’s
Account(s), shall be stated in U.S. Dollars.  By placing an order in a Contract
settled in a particular currency (the “Contract Currency”), Customer agrees to
convert to the Contract Currency funds sufficient to meet the applicable margin
requirement.  Any conversions of currency shall be at a rate of exchange
reasonably determined by Barclays based on prevailing money market rates of
exchange for such currencies.

 

(o)           Consent to Recording.  Each party (i) consents to the monitoring
or recording, at any time and from time to time, by the other party of any and
all communications between officers or employees of the parties, with or without
the use of an automatic tone warning device (ii) waives any further notice of
such monitoring or recording, and (iii) agrees to notify (and, if required by
law, obtain the consent of) its officers and employees with respect to such
monitoring or recording.  The parties agree that any such recording may be
submitted in evidence to any court or in any proceeding for the purpose of
establishing any matters pertinent to this Agreement or any Contract.

 

(p)           Inactive Accounts.  Customer acknowledges that Barclays may from
time to time place accounts in which there is no trading on inactive status and
Customer agrees to provide whatever reasonably requested information Barclays
may require upon Customer’s request to reactivate any such inactive Account.

 

A-4

--------------------------------------------------------------------------------


 

3.             CUSTOMER REPRESENTATIONS.

 

Customer represents, warrants and agrees as of the date hereof and on the date
of each Contract executed hereunder that:

 

(a)           Customer has full right, power and authority to enter into this
Agreement, and the person executing this Agreement on behalf of Customer is
authorized to do so;

 

(b)           this Agreement is binding on Customer and enforceable against
Customer in accordance with its terms subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors rights and remedies generally, and subject to general
principles of equity;

 

(c)           Customer is an “eligible contract participant,” as such term is
defined in Section 1a(12) of the CEA;

 

(d)           Customer may lawfully establish and open the Account for the
purpose of effecting purchases and sales of Contracts through Barclays;

 

(e)           Contracts entered into pursuant to this Agreement will not violate
any applicable law (including any Applicable Law), judgment, order or agreement
to which Customer or its property is subject or by which it or its property is
bound;

 

(f)            Customer is authorized under its organizational and other
governing documents, as amended from time to time, to trade in Contracts, as
instructed by Customer’s account controller and as prescribed by the prospectus,
and hereby expressly waives any ultra vires or similar defense it may have;

 

(g)           all information provided by Customer in the Futures and Options
Account Application (which application and the information contained therein
hereby is incorporated into this Agreement) is true, correct, complete and
accurate;

 

(h)           it will not rely on any communication (written or oral) of
Barclays as investment advice or as a recommendation to enter into any Contract,
and no such communication (written or oral) received from Barclays shall be
deemed to be an assurance or guarantee as to the expected results of the
Contract;

 

(i)            Customer is acting for its own account, is capable of assessing
the merits of, understanding (on its own behalf or through independent
professional advice) and assuming, and understands, accepts and assumes, the
terms, conditions and risks of each Contract, and will make its own independent
decisions to enter into Contracts and as to whether each Contract is appropriate
or proper for it based on Customer’s own judgment and upon advice from such
advisors as it has deemed necessary;

 

(j)            Barclays shall have no discretionary authority, power or control
over any decisions made by or on behalf of Customer in respect of the Account,
regardless of whether Customer relies on the information provided by Barclays in
making any such decisions;

 

(k)           Barclays is not acting as a fiduciary, foundation manager,
commodity pool operator, commodity trading advisor or investment adviser in
respect of the Accounts opened by Customer;

 

(l)            except as disclosed in writing to Barclays, Customer is acting
solely as principal and not as agent for any other party and no other customer
has any interest in the Account;

 

A-5

--------------------------------------------------------------------------------


 

(m)          if Customer’s Account is managed by one or more trading advisors,
(i) Customer has provided such trading advisor(s) with specific discretionary
authority to enter into Contracts, or by this document, provides them with such
specific authority, and (ii) Customer and such trading advisor(s) agree and
acknowledge that (x) Barclays is not a party to and has not reviewed nor will be
charged with knowledge of any of the terms of any applicable investment
management agreement or similar document (the “IMA”), and (y) Barclays will
assume that any investment decisions made by the trading advisor(s) on behalf of
the Customer are authorized by the terms of the IMA;

 

(n)           Customer has reviewed the registration requirements of the CEA,
CFTC and NFA relating to commodity pool operators and commodity trading advisors
and has determined that it and any person that has trading authority or control
over its Account are in compliance with such requirements.

 

(o)           Customer has made no changes to this form of Agreement, or any
other form of agreement, authorization, tax form or other document relating to
this Agreement or the Account(s), provided by Barclays, except as agreed to by
Barclays;

 

(p)           Barclays is relying on the representations and warranties of
Customer contained herein in entering into this Agreement and opening the
Account and Customer will immediately notify Barclays of any changes to the
accuracy thereof;

 

(q)           Customer expressly agrees to waive any and all claims, rights or
causes of action which Customer has or may have against Barclays, its managing
directors, officers and/or employees arising in whole or in part, directly or
indirectly, out of any act or omission of a party who refers or introduces
Customer to Barclays or who places orders on behalf of Customer, except claims,
rights or causes of action arising out of, or caused, in whole or in part, by
Barclays gross negligence or willful misconduct; and

 

(r)            No person or entity other than Customer has, nor during the term
of this Agreement will have, any ownership interest of ten percent or more in
any Account, and no person other than Customer and its trading advisor, if any,
has or will have any control over any Account, except as otherwise disclosed to
Barclays in writing.

 

4.             PAYMENT OBLIGATIONS OF CUSTOMER.  With respect to every Contract
purchased, sold or cleared for the Account, Customer shall pay Barclays upon
demand (which demand may be written or oral):

 

(a)           all brokerage charges, give-up fees, commissions and service fees
as Barclays may from time to time charge;

 

(b)           all Transaction Facility, clearing firm or NFA fees or charges, or
any other transaction fees, regulatory fees and service charges incurred with
respect to each Contract;

 

(c)           any tax imposed on such Contracts by any competent taxing
authority;

 

(d)           any debit balance or deficiency in the Account;

 

(e)           interest on any debit balances remaining in the Account at a rate
as may be mutually agreed upon from time to time, together with Barclays’ costs
and reasonable attorneys’ fees incurred in collecting any such debit balance;
and

 

A-6

--------------------------------------------------------------------------------


 

(f)            any other amounts owed by Customer to Barclays with respect to
the Account, any Contracts carried therein or transactions undertaken in
connection therewith.

 

Any and all payments required to be made by Customer hereunder shall be made by
wire transfer, in immediately available funds, to an account designated by
Barclays, unless otherwise agreed by Barclays.

 

5.             MARGIN AND OTHER CONTRACT OBLIGATIONS.  With respect to every
Contract purchased, sold or cleared for the Account, Customer shall make, or
cause to be made, all applicable initial margin, variation margin, intra-day
margin and premium payments, and perform all other obligations attendant to
Contracts or positions in such Contracts, as such payments or performance may be
required by Barclays consistent with Applicable Law or as such payments or
performance may be required of Barclays by any member of any Transaction
Facility clearing such Contract on Barclays’ behalf.  Customer acknowledges and
agrees that Barclays has no obligation to establish uniform margin requirements
among products or customers and margins required by Barclays may exceed the
minimum margin requirements of the applicable Transaction Facility and be
increased or decreased from time to time at the discretion of Barclays, without
advance notice to Customer.

 

Requests for margin deposits and/or premium payments may, at Barclays’ election,
be communicated to Customer orally, telephonically, electronically, or in
writing. Customer margin deposits and/or premium payments shall be made to such
omnibus customer account(s) as directed by Barclays, and shall be in such form
as Barclays deems appropriate.

 

6.             CUSTOMER DEFAULT AND BARCLAYS’ REMEDIES.

 

(a)           Each of the following events shall be a default (“Default”) by
Customer under this Agreement:

 

(i)            Customer breaches or fails to timely and fully perform any of its
obligations hereunder or otherwise in respect of any Contract;

 

(ii)           Customer fails to deposit or maintain required margin, fails to
pay required premiums or fails to make any other payments required hereunder or
otherwise in respect of any Contract;

 

(iii)          if Customer is an employee benefit plan, the termination of
Customer or the filing by Customer of a notice of intent to terminate with a
governmental agency or body, or the receipt of a notice of intent to terminate
Customer from a governmental agency or body, or the inability of Customer to pay
benefits under the relevant employee benefit plan when due;

 

(iv)          any representation made by Customer or Customer’s advisor or
account controller (if any) is not or ceases to be accurate and complete in any
material respect;

 

(v)           a case in bankruptcy is commenced or a proceeding under any
insolvency or other law for the protection of creditors or for the appointment
of a receiver, trustee or similar officer is filed by or against Customer;

 

(vi)          Customer makes or proposes to make any arrangement or composition
for the benefit of its creditors, or Customer or any of its property is subject
to any agreement, order or judgment providing for Customer’s dissolution,
liquidation or reorganization, or for the appointment of a receiver, trustee or
similar officer for Customer or its property;

 

A-7

--------------------------------------------------------------------------------


 

(vii)         Customer makes an admission in writing that it is insolvent or is
unable to pay its debts when they mature or the suspension by Customer of its
usual business or any material portion thereof;

 

(viii)        any warrant or order of attachment is issued against any Account
or a judgment is levied against any Account.

 

(b)           Upon the occurrence of a Default, or if Barclays, after
consultation with Customer or its account controller or agent, if practicable,
reasonably considers it necessary for its protection to exercise any of the
following remedies, then Barclays shall have the right, in addition to any other
remedy available at law or equity to Barclays, all without demand for margin and
without notice or advertisement (except as provided in Section 6(c) below), to:

 

(i)            close out any or all of Customer’s open Contracts, including,
without limitation,  through EFPs, EFSs or EFRs.  For the purposes of this
provision, Customer expressly authorizes Barclays to act as broker for Customer
or as principal opposite Customer with respect to such EFP, EFS or EFR
transactions and to execute such physical commodity, swap or over-the-counter
transactions and documents on behalf of Customer as may be necessary to effect
such EFP, EFS or EFR transactions.  Customer recognizes that such EFP, EFS or
EFR transactions are not competitively executed by open outcry on a Transaction
Facility but will be executed at the market price then available to Barclays;

 

(ii)           cancel any or all of Customer’s outstanding orders;

 

(iii)          treat any or all of Customer’s obligations due Barclays as
immediately due and payable;

 

(iv)          set off any obligations of Barclays to Customer against any
obligations of Customer to Barclays;

 

(v)           sell any Collateral and/or set off and apply any Collateral or the
proceeds of the sale of any Collateral to satisfy any obligations of Customer to
Barclays;

 

(vi)          borrow or buy any Contracts, options, securities or other property
for any Account;

 

(vii)         terminate any or all of Barclays’ obligations for future
performance to Customer; and/or

 

(viii)        take such other or further action as Barclays in its discretion
reasonably considers necessary or appropriate under the circumstances.

 

(c)           So long as Barclays’ rights or position would not be jeopardized
thereby, Barclays shall make a good faith effort to notify Customer of its
intention to take any of the actions specified in (i) through (viii) of
Section 6(b) above before taking any such action. Barclays shall not be deemed
to have breached any obligation to Customer if no such notice is given. Any sale
or purchase hereunder may be made in any commercially reasonable manner. In all
cases a prior demand, margin call or notice of any kind shall not be considered
a waiver of Barclays’ right to take any action provided for herein.  Customer
shall be liable for the payment of any deficiency remaining in each Account
after any such action is taken, together with interest thereon.

 

A-8

--------------------------------------------------------------------------------


 

7.             TERMINATION.

 

(a)           This Agreement may be terminated by Customer or Barclays by
written notice to the other.  Such termination shall be effective when received
by the addressee thereof and shall be of no effect in relation to any orders
placed or Contracts executed prior to such notice.  In the event of such notice,
Customer shall either close out open positions in the Account or arrange for
such open positions to be transferred to another FCM.

 

(b)           Upon satisfaction by Customer of all liabilities to Barclays
arising hereunder (including payment obligations with respect to the transfer of
Contracts to another FCM), Barclays shall, without imposing any additional
charges or penalties, promptly transfer to the FCM specified by Customer all
Contracts, cash, securities and other property then held for any Account.  The
representations, warranties and indemnities contained in this Agreement shall
survive any termination of this Agreement.

 

8.             INDEMNIFICATION.  Customer hereby agrees to pay, indemnify and
hold Barclays, its managing directors, officers and employees harmless from and
against any and all loss, liability, damage, cost, penalty, fine, tax or expense
(including, without limitation, reasonable attorneys’ fees, costs of collection
and any cost incurred in successfully defending against any claim asserted by
Customer) (collectively, “Losses”) incurred by Barclays or such other persons in
connection with the Account and/or any Contracts or positions established or
maintained therein.  Such indemnification shall include, without limitation,
Losses with respect to (i) any action taken or not taken by Barclays and its
managing directors, officers or employees in reliance upon any instruction,
notice or communication that it reasonably believes to have originated from
Customer or Customer’s duly authorized agent (including a third-party advisor,
if any), and (ii) the exercise of Barclays’ default remedies under Section 6 of
this Agreement.

 

9.             GOVERNING LAW, JURISDICTION AND WAIVER OF JURY TRIAL.

 

(a)           THE CONSTRUCTION, VALIDITY, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO CONFLICTS OF LAW PRINCIPLES).

 

(b)           TO THE EXTENT NOT OTHERWISE REQUIRED UNDER APPLICABLE LAW, ANY
DISPUTES ARISING UNDER THIS AGREEMENT OR ANY TRANSACTION IN CONNECTION HEREWITH
SHALL BE RESOLVED IN A COURT OF LAW LOCATED IN THE STATE OF NEW YORK, BOROUGH OF
MANHATTAN OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK.  THE PARTIES TO THIS AGREEMENT HEREBY SUBMIT TO THE JURISDICTION OF
SUCH COURTS AND AGREE THAT VENUE BEFORE SUCH COURTS IS PROPER.  CUSTOMER
CONSENTS TO THE SERVICE OF PROCESS BY THE MAILING TO CUSTOMER OF COPIES OF THE
APPROPRIATE COURT FILING BY CERTIFIED MAIL TO THE ADDRESS OF CUSTOMER AS IT
APPEARS ON THE BOOKS AND RECORDS OF BARCLAYS, SUCH SERVICE TO BE EFFECTIVE THREE
DAYS AFTER MAILING.  CUSTOMER HEREBY WAIVES IRREVOCABLY ANY IMMUNITY TO WHICH IT
MIGHT OTHERWISE BE ENTITLED IN ANY ARBITRATION, ACTION AT LAW, SUIT IN EQUITY OR
ANY OTHER PROCEEDING ARISING OUT OF OR BASED ON THIS AGREEMENT OR ANY
TRANSACTION IN CONNECTION HEREWITH.

 

(c)           CUSTOMER HEREBY WAIVES A TRIAL BY JURY IN ANY ACTION ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY TRANSACTION IN CONNECTION THEREWITH.

 

A-9

--------------------------------------------------------------------------------


 

10.           CROSS TRADE CONSENT.  The Customer hereby authorizes Barclays, and
its managing directors, officers, employees and floor brokers acting on
Customer’s behalf in any transaction for the Account, without prior notice to
Customer, to take the other side of Customer’s transaction, subject to the
transaction being executed at the prevailing price in accordance with the
regulations of the applicable Transaction Facility and the rules and regulations
of the CFTC.

 

11.           MISCELLANEOUS.

 

(a)           Severability.  If any provision of this Agreement is or at any
time becomes inconsistent with or invalid under any present or future Applicable
Law, such inconsistent or invalid provision shall be deemed to be superseded or
modified to conform to such Applicable Law, but in all other respects this
Agreement shall continue in full force and effect.

 

(b)           Successors; Binding Effect.  This Agreement shall be binding on
and inure to the benefit of each of the parties and their respective successors
and assigns.  This Agreement and the obligations of Customer hereunder may not
be assigned or delegated without the prior written consent of Barclays. 
Customer agrees that Barclays shall have the right to transfer or assign this
Agreement (and the Account) to any successor entity or to another properly
registered FCM in its discretion without obtaining the consent of Customer
provided that Barclays provides Customer with prior written notice if required
under Applicable Law.

 

(c)           Entire Agreement.  This Agreement and the attached appendices,
consents, certifications and authorizations constitute the entire agreement
between the parties with respect to the subject matter hereof and supersedes any
prior agreements between the parties as to the subject matter hereof.

 

(d)           Amendments or Waiver.  No provision of this Agreement shall in any
respect be waived, modified or amended unless such waiver, modification or
amendment is in writing and signed by authorized representatives of each party
hereto.

 

(e)           Notices and Reports.  Except as otherwise expressly provided in
this Agreement, all Reports, instructions, notices or other communications shall
be given orally, unless requested to be in writing.  All oral or written
Reports, instructions, notices or other communications shall be directed as
follows:

 

(i)            if to Barclays:

 

Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

Attention: Futures On-Boarding Team

Telephone: (212) 526-1200

 

Any customer complaints or legal notices shall be directed to “Attention: 
Futures Compliance Officer.”

 

(ii)           if to Customer, at the address, telephone, email or facsimile
number as indicated on the Futures and Options Account Application.

 

(iii)          if to an Advisor, at the address, telephone, email or facsimile
number indicated on the Futures and Options Account Application.

 

A-10

--------------------------------------------------------------------------------


 

Written Reports and/or notices shall be deemed to have been given by a party
hereto (a) if personally delivered to the other party, on the date of such
delivery (b) if sent by confirmed facsimile transmission, on the date of such
confirmed facsimile transmission, (c) if sent via email or other electronic
media to Kevin McCarthy, Managing Director, Assistant General Counsel, Nuveen
Investments (Kevin.McCarthy@nuveen.com); Jennifer Vaudo, Vice President, State
Street Global Services (javaudo@statestreet.com); Alessandro Motto, Risk
Manager, Gresham Investment Management, LLC (mam@greshamllc.com); or such other
person(s) as shall be designated by Customer in writing, on the date that such
notice or Report was sent, or (d) if sent by certified mail, return receipt
requested, postage prepaid, on the third business day after the mailing date.

 

The Customer hereby consents to the delivery of all Reports, instructions,
notices or other communications via email to the person(s) designated in the
immediately preceding paragraph with such consent to remain effective for the
duration of the Agreement unless Customer withdraws such consent via written
notice to Barclays.  Customer acknowledges that e-mail messages are not secure
and may contain computer viruses or other defects, may not be accurately
replicated on other systems, or may be intercepted, interfered with, or deleted
without the knowledge of the sender or the intended recipient.  Barclays makes
no warranties in relation to these matters.  Barclays reserves the right to
intercept, monitor and retain e-mail messages to and from its systems as
permitted by Applicable Law.

 

(f)            No Waiver.  No failure on the part of Barclays or Customer to
exercise and no delay in exercising, any contractual right will operate as a
waiver or modification thereof, nor will any single or partial exercise by
Barclays or Customer of any right preclude any other or future exercise thereof.

 

(g)           Rights and Remedies Cumulative.  All rights and remedies under
this Agreement as amended and modified from time to time are cumulative and not
exclusive of any rights or remedies which may be available at law or otherwise.

 

A-11

--------------------------------------------------------------------------------


 

12.           CUSTOMER ACKNOWLEDGMENTS.  (PLEASE INITIAL APPROPRIATE CLAUSES
BELOW.)

 

(a)           CUSTOMER HEREBY ACKNOWLEDGES THAT IT HAS RECEIVED AND UNDERSTANDS
THE FOLLOWING DISCLOSURE STATEMENT PRESCRIBED BY THE CFTC AND FURNISHED
HEREWITH:

 

/s/ KJM

 

Risk Disclosure Statement for Futures and Options

Initial

 

(Appendix A to CFTC Rule 1.55(c) transcribed in full on pages 1-3 of Booklet 2 —
Risk Disclosure Statements)

 

(b)           If Customer (i) maintains one or more other accounts (such as a
securities, commodities, cash or margin account) at Barclays and (ii) wants to
permit Barclays to transfer funds from such accounts without obtaining specific
instructions in each case, Customer should initial the following section:

 

 

 

 

Initial

 

Customer hereby specifically authorizes Barclays, until further notice in
writing, to transfer any excess funds from/to Customer’s regulated commodity
account, whether a segregated account or a secured account, (i) to/from any
other account that Customer maintains with Barclays, if in Barclays’ judgment
such transfer is necessary to avoid or reduce a margin call or to reduce a debit
balance in such other account, or (ii) to Barclays in order to satisfy any
obligation of Customer to Barclays.  Barclays will notify Customer in writing of
any transfer of funds made pursuant to this authorization within a reasonable
time after each transfer.

 

IN WITNESS WHEREOF, the Customer has executed this Agreement as of the date set
forth below.

 

Customer

 

Account Name: Nuveen Diversified Commodity

By: Nuveen Commodities Asset Management,

Fund

LLC, the Fund’s manager

 

 

Date: 9/23/10

By:

/s/ Kevin J. McCarthy

 

Print Name: Kevin J. McCarthy

 

 

 

Title: Vice President and Secretary

 

Barclays Capital Inc.

 

By:

/s/ Vijay Pant

 

 

 

Print Name: Vijay Pant

 

 

 

Title: Managing Director

 

 

PLEASE BE CERTAIN YOU HAVE INITIALED OR CHECKED ALL APPROPRIATE ELECTIONS ABOVE
AND THAT YOU HAVE FULLY COMPLETED THE ABOVE SIGNATURE BLOCK.

 

A-12

--------------------------------------------------------------------------------


 

APPENDIX OF ADDITIONAL TERMS FOR REGISTERED INVESTMENT COMPANIES

 

Customer hereby represents and warrants, by checking the appropriate box, that:

 

x               Customer IS NOT an investment company registered under the
Investment Company Act of 1940. (The following additional terms do not apply to
the Account. Please sign below and proceed to page B-3.)

 

o                Customer IS an investment company registered under the
Investment Company Act of 1940.  (The following additional terms apply to the
Account.)

 

Capitalized terms used but not defined in this Appendix have the meaning set
forth in the Agreement.  The following terms shall supplement those contained in
the Agreement with respect to the Accounts and shall control in the event other
terms of the Agreement are inconsistent with those contained in this Appendix.

 

This Appendix is intended to ensure Barclays’ and the Customer’s compliance with
the Investment Company Act of 1940, as amended (the “Act”) and the rules and
regulations thereunder, particularly Rule 17f-6 under the Act and any successor
rule.  Rule 17f-6 permits the Customer (sometimes herein referred to as the
“Fund”) to place and maintain cash, securities, and similar investments with the
FCM in amounts necessary to effect the Fund’s transactions in Exchange-Traded
Futures Contracts and Commodity Options subject to certain conditions that are
expressed below.  To the extent that Rule 17f-6 is modified or amended, the
following terms and conditions contained in this Appendix shall be deemed to be
automatically amended to be in compliance with such modified or amended
rule without any further action required by the parties hereto.

 

(1)  Barclays, as FCM, hereby covenants and agrees that the manner in which
Barclays maintains the Fund’s assets shall be subject to the following:

 

·      Barclays shall comply with the segregation requirements of
Section 4d(2) of the CEA and the rules thereunder or, if applicable, the secured
amount requirements of Rule 30.7 under the CEA;

 

·      Barclays, as appropriate to the Fund’s transactions and in accordance
with the CEA and the rules and regulations thereunder (including 17 CFR
Part 30), may place and maintain the Fund’s assets to effect the Fund’s
transactions with another Futures Commission Merchant, a Clearing Organization,
a U.S. or Foreign Bank, or a member of a foreign board of trade, and shall
obtain an acknowledgment, as required under Rules 1.20(a) or 30.7(c) under the
CEA, as applicable, that such assets are held on behalf Barclays’ customers in
accordance with the provisions of the CEA;

 

·      Barclays shall promptly furnish copies of or extracts from Barclays’
records or such other information pertaining to the Fund’s assets as the
Securities and Exchange Commission through its employees or agents may request;
and

 

·      Upon the Fund’s request, any gains on the Fund’s transactions, other than
de minimis amounts, will be transferred by Barclays to the Fund by the next
business day following receipt thereof.

 

B-1

--------------------------------------------------------------------------------


 

(2)  Customer hereby represents, warrants, agrees and covenants that:

 

·      The Fund will place and maintain cash, securities, and similar
investments with Barclays, as FCM, in amounts necessary to effect the Fund’s
transactions in Exchange-Traded Futures Contracts and Commodity Options;

 

·      If the custodial arrangements under the Agreement as supplemented by this
Appendix no longer meet the requirements set forth in Rule 17f-6 under the Act,
the Fund shall withdraw its assets from the Account as soon as reasonably
practicable;

 

·      The Fund is and shall remain in compliance with the Act with respect to
its execution, delivery and performance of the Agreement and the Contracts. 
Specifically, the Fund will at all times be in compliance with Section 18 of the
Act with respect to its Contracts or otherwise will segregate assets for, and/or
cover, its exposures under its Contracts in accordance with prevailing
interpretations or guidance by the Securities and Exchange Commission under
Section 18 of the Act; and

 

·      To the extent the Fund relies on subchapter M of the Internal Revenue
Code of 1986 for its tax status, the Fund will, with respect to the Contracts,
remain in compliance with the requirements of subchapter M at all times Contract
is outstanding.  The Fund shall provide prompt written notice to Barclays if its
tax status under subchapter M, if applicable, is or will be jeopardized by any
Contract(s).

 

“Clearing Organization” means a clearing organization as defined in
Rule 1.3(d) under the CEA and includes a clearing organization for a foreign
board of trade.

 

“Exchange-Traded Futures Contracts and Commodity Options” means commodity
futures contracts, options on commodity futures contracts, and options on
physical commodities traded on or subject to the rules of: (a) any contract
market designated for trading such transactions under the CEA and the
rules thereunder; or (b) any board of trade or exchange outside the United
States, as contemplated in Part 30 under the CEA.

 

“Futures Commission Merchant” means any person that is registered as a futures
commission merchant under the CEA and that is not an affiliated person of
Customer/Fund or an affiliated person of such person.

 

“U.S. or Foreign Bank” means a bank, as defined in section 2(a)(5) of the Act,
or a banking institution or trust company that is incorporated or organized
under the laws of a country other than the United States and that is regulated
as such by the country’s government or a agency thereof.

 

Nuveen Diversified Commodity Fund

 

(Name of Customer — Please Print)

 

 

 

By: Nuveen Commodities Asset Management, LLC, the Fund’s manager and commodity
pool operator

 

 

/s/ Kevin J. McCarthy

 

(Signature)

 

 

 

Kevin J. McCarthy, Vice President and Secretary

 

(Name & Title — Please Print)

 

 

 

9/23/10

 

(Date)

 

 

B-2

--------------------------------------------------------------------------------


 

HEDGE ACCOUNT ELECTION

 

Customer hereby certifies that, except with prior notice to the contrary by
Customer to Barclays, all orders placed by Customer for the Account will
represent bona fide hedging transactions as defined in CFTC Regulation §1.3(z). 
Customer agrees that prior to placing any order which is not a hedging
transaction, Customer shall notify Barclays in writing and shall keep such
contracts margined in accordance with the requirements of the Transaction
Facility on or through which the orders are placed or as required by Barclays.

 

Customer should note that CFTC Regulation §190.06 permits Customer to specify
whether, in the unlikely event of Barclays’ bankruptcy, Customer prefers the
bankruptcy trustee to liquidate all positions in the Account.  Accordingly,
Customer hereby elects as follows (please check one):

 

¨  Liquidate

 

¨  Not Liquidate

 

If neither alternative is selected, Customer will be deemed to have elected to
have all positions liquidated.  This election may be changed at any time by
written notice.

 

 

(Date)

 

B-3

--------------------------------------------------------------------------------


 

PLAN ASSET REPRESENTATION

 

Customer hereby represents and warrants, by checking the appropriate box, that:

 

x           (1) none of its assets constitute or are deemed to be assets of any
employee benefit plan subject to Title I of the Employee Retirement Income
Security Act of 1974 (“ERISA”), any plan subject to Section 4975 of the Internal
Revenue Code of 1986 (the “Code”) or any governmental plan subject to
rules similar to those of Section 406 of ERISA or Section 4975 of the Code.

 

¨            (2) it is an entity described in (1) and it will execute the
Employee Benefit Authorization Form.

 

¨            (3) it is a limited partnership, limited liability company, bank
collective trust fund or other entity, some or all of whose assets are deemed to
be “plan assets” as defined in Section 3(42) of ERISA, and it will execute the
Plan Asset Fund Authorization Form.

 

Customer further undertakes to will immediately advise Barclays in writing of
any change in the status of Customer which affects this representation.

 

 

Nuveen Diversified Commodity Fund

 

(Name of Customer — Please Print)

 

 

 

By: Nuveen Commodities Asset Management, LLC, the Fund’s manager and commodity
pool operator

 

 

 

/s/ Kevin J. McCarthy

 

(Signature)

 

 

 

Kevin J. McCarthy, Vice President and Secretary

 

(Name & Title —Please Print)

 

 

 

9/23/10

 

(Date)

 

 

B-4

--------------------------------------------------------------------------------


 

DISCRETIONARY TRADING AUTHORIZATION

 

Gentlemen:

 

The undersigned Customer hereby authorizes _Gresham Investment Management LLC
(the “Advisor”) as its agent and attorney-in-fact to purchase, sell (including
short sales) and trade in Contracts, whether listed on U.S. or non-U.S. markets,
on margin or otherwise, in accordance with Barclays’ terms and conditions for
Customer’s account and risk and in Customer’s name or number on Barclays’
books.  Without limiting the foregoing, Barclays is hereby authorized, upon the
instruction of the Advisor, to transfer money, securities or other property to
or from Customer’s Accounts and to make or receive delivery of the commodities
or securities underlying the futures contracts traded by the Advisor on behalf
of Customer.  Barclays is directed to send to Advisor a copy of all statements
that Barclays sends to Customer concerning Customer’s Account(s).  As between
Barclays and Customer, Customer hereby ratifies and confirms any and all
transactions with Barclays heretofore.  The Customer hereby agrees to indemnify
and hold Barclays harmless from and to pay Barclays promptly on demand any and
all losses, damages, costs, injuries and expenses arising out of or in relation
to the Advisor’s trading activities, or debit balance due thereon.

 

Customer understands that Barclays is in no way responsible for any loss to
Customer occasioned by actions of the Advisor or its agents and that Barclays
does not, by implication or otherwise, endorse the operator or methods of the
Advisor or its agents.

 

This authorization and indemnity is in addition to (and in no way limits or
restricts) any rights which Barclays may have under the Agreement or any other
agreement or agreements between Barclays and Customer or at law or in equity.

 

This authorization may be terminated by Customer at any time as of the actual
receipt by Barclays of written notice of termination.  Termination of this
authorization shall not affect any liability in any way resulting from
transactions initiated (including open positions or outstanding orders submitted
by the Advisor but not yet executed) prior to such termination. This
authorization and indemnity shall inure to Barclays’ benefit and that of
Barclays’ successors and assigns.

 

Nuveen Diversified Commodity Fund

 

(Name of Customer — Please Print)

 

 

 

By: Nuveen Commodities Asset Management, LLC, the Fund’s manager and commodity
pool operator

 

 

/s/ Kevin J. McCarthy

 

(Signature)

 

 

 

Kevin J. McCarthy, Vice President and Secretary

 

(Name & Title — Please Print)

 

 

 

9/23/10

 

(Date)

 

 

B-5

--------------------------------------------------------------------------------


 

REPRESENTATIONS OF ADVISOR

 

The undersigned Advisor acknowledges that it has been designated as Customer’s
agent and attorney-in-fact pursuant to the Discretionary Trading Authorization
set forth above.  In this regard, the Advisor hereby represents and warrants to
Barclays that:  (a) the Advisor has reviewed the registration requirements, as
amended from time to time, of the CEA, the CFTC, and the NFA relating to
commodity pool operators and commodity trading advisors and is either
appropriately registered with the CFTC and a member of the NFA or exempt or
excluded from CFTC registration requirements (explain the basis for such
exclusion or exemption below); and (b) the Advisor has provided and will
continue to provide Customer with an explanation of the nature and risks of the
strategies to be used in connection with all transactions to be executed for
Customer’s account, and has provided Customer with a copy of its most recent
CFTC disclosure document, or has provided Barclays with a written explanation of
the reason why it is not required to deliver a disclosure document to Customer.

 

Applicable Exclusion or Exemption:

 

The undersigned agrees promptly to give Barclays written notice if any of the
representations or warranties set forth above become inaccurate or in any way
cease to be true, complete and correct.

 

The following officers or employees of Advisor are authorized to effect
transactions in Contracts and to buy, sell and otherwise deal in Contracts
pursuant to said Discretionary Trading Authorization.  Barclays may rely on all
instructions, whether verbal or written, received by it from such officers or
employees with respect to any of the transactions referred to above without
further inquiry until it receives written notice of a change from the Advisor or
Customer.  The Advisor hereby agrees to indemnify and hold Barclays harmless
from and to pay Barclays promptly on demand any and all losses, damages, costs,
injuries and expenses arising out of or in relation to any action taken or not
taken by Barclays in reliance upon any instruction, notice or communication
given by the Advisor or any agent of Advisor prior to receipt by Barclays of
written notice from the Advisor that such agent is no longer so authorized.

 

Randy Migdal

 

Managing Director

 

/s/ Randy Migdal

Name

 

Title

 

Signature

 

 

 

 

 

Susan Wager

 

Senior Trader

 

/s/ Susan Wager

Name

 

Title

 

Signature

 

 

 

 

 

Michael Miller

 

Trader

 

/s/ Michael Miller

Name

 

Title

 

Signature

 

 

 

 

 

Michael Magers

 

PM/Trader

 

/s/ Michael Magers

Name

 

Title

 

Signature

 

Gresham Investment Management LLC

 

 

(Name of Advisor — Please Print)

 

 

 

 

 

/s/ Jonathan Spencer

 

 

(Signature)

 

 

 

 

 

Jonathan Spencer, President

 

9/23/10

(Name & Title — Please Print)

 

(Date)

 

B-6

--------------------------------------------------------------------------------


 

CORPORATE CERTIFICATION & AUTHORIZATION

 

I,                                                          , the undersigned
                                                                   [Insert
Title] of                                                              , a
corporation duly organized and existing under the laws of
                                                   (the “Corporation”), having
its principal office at                                                       
DO HEREBY CERTIFY that the Corporation is authorized under its governing
documents, as amended from time to time, to trade in Contracts and possesses the
power and authority to undertake the transactions contemplated by the Agreement.

 

The undersigned further certifies that:

 

(a)           Any officer of this Corporation acting alone (or any employee or
agent of the Corporation designated by any such officer) hereby is authorized to
act for the Corporation in every respect concerning the Corporation’s
Account(s), the authority hereby granted including, without limitation, the
authority to do any or all of the following acts or actions necessary in
connection with the Account(s) and the transactions effected therein:

 

(i)            To open one or more accounts in the name of the Corporation with
Barclays for the purpose of trading in Contracts, and to execute in the name of
the Corporation and deliver to Barclays the Agreement and any and all
agreements, documents, instruments or notices necessary to the opening,
maintenance and/or trading of such Account(s);

 

(ii)           To buy, sell and trade and agree to buy, sell and trade
Contracts, on margin or otherwise, which power shall include the power to sell
“short”;

 

(iii)          To effect and receive payment and delivery in the performance of
Contracts and any obligations undertaken in connection therewith;

 

(iv)          To deposit with and withdraw from Barclays any money, securities,
commodities, Contracts and contracts for the purchase or sale of securities and
other property;

 

(v)           To receive and promptly comply with any request or demand for
additional margin, any notice of intention to liquidate, and any notice or
demand of any other nature;

 

(vi)          To borrow funds from Barclays (on a secured basis) to finance any
Contract transactions effected through or with Barclays; and

 

(vii)         To take such other actions as may be necessary or desirable to
carry out the intent of the foregoing and the satisfaction of each and every
obligation of the Corporation in connection with the Account(s), the Agreement
and the transactions effected therein;

 

(b)           Barclays is directed to send written confirmations of all
Contracts effected for this Corporation and carried in the Account(s) and all
statements of account of the Corporation with Barclays and other pertinent
records and documents to                                      
                        (Name and Title of Officer or Agent), who is not
authorized to trade with Barclays but hereby is authorized to receive and
acquiesce in the correctness of such confirmations, statements, and other
records and documents;

 

B-7

--------------------------------------------------------------------------------


 

(c)           Any and all past transactions of the kind provided for by this
Corporate Certification & Authorization which have been previously made by
Barclays on behalf of or with this Corporation hereby are ratified, confirmed
and approved in all respects; and

 

(d)           Barclays and any interested third party is authorized to rely and
act upon the authority of this Corporate Certification & Authorization until
receipt by Barclays of a certificate showing rescission, amendment or
modification thereof and signed by an officer of the Corporation, and that this
Corporation will indemnify and hold harmless Barclays from and against any
liability, loss, cost or expense it incurs in continuing to act in reliance upon
this Corporate Certification & Authorization prior to its actual receipt of any
such certificate.

 

IN WITNESS WHEREOF, I have hereunto subscribed my name this
                           day of
                                                            , 20   .

 

 

 

 

Name

 

 

 

 

 

Title

 

 

 

 

 

Date

 

B-8

--------------------------------------------------------------------------------


 

PARTNERSHIP CERTIFICATION & AUTHORIZATION

 

Gentlemen:

 

The undersigned general partner(s) of
                                                  , a                           
(general/limited) partnership organized and existing under the laws of
                               (the “Partnership”), having its principal office
at                                              DO HEREBY CERTIFY that the
Partnership is authorized under its partnership agreement, as amended from time
to time, to trade in Contracts and possesses the power and authority to
undertake the transactions contemplated by the Agreement.

 

The undersigned further certify that:

 

(a)           Any general partner of the Partnership acting alone (or any
employee or agent of the Partnership designated by any such general partner)
hereby is authorized to act for the Partnership in every respect concerning the
Partnership’s Account(s) with Barclays, the authority hereby granted including,
without limitation, the authority to do any or all of the following acts or
actions necessary in connection with the Account(s) and the transactions
effected therein:

 

(i)            To open one or more accounts in the name of the Partnership with
Barclays for the purpose of trading in Contracts, and to execute in the name of
the Partnership and execute and deliver to Barclays the Agreement and any and
all other agreements, documents, instruments or notices necessary to the
opening, maintenance and/or trading of such Account(s);

 

(ii)           To buy, sell and trade and agree to buy, sell and trade
Contracts, on margin or otherwise, which power shall include the power to sell
“short”;

 

(iii)          To effect and receive payment and delivery in the performance of
Contracts and any obligations undertaken in connection therewith;

 

(iv)          To deposit with and withdraw from Barclays any money, securities,
commodities, Contracts and contracts for the purchase or sale of securities and
other property;

 

(v)           To receive and promptly comply with any request or demand for
additional margin, any notice of intention to liquidate, and any notice or
demand of any other nature;

 

(vi)          To borrow funds from Barclays (on a secured basis) or its
affiliates to finance any Contract transactions effected through or with
Barclays; and

 

(vii)         To take such other actions as may be necessary or desirable to
carry out the intent of the foregoing and the satisfaction of each and every
obligation of the Partnership in connection with the Account(s) and the
transactions effected therein;

 

(b)           Barclays is directed to send all written confirmations of all
Contracts effected for the Partnership and carried in the Account(s) and all
statements of account of the Partnership with Barclays and other pertinent
documents and records to                                         (Name and Title
of Partner or Agent), who is not authorized to trade with Barclays but hereby is
authorized to receive and acquiesce in the correctness of such confirmations,
statements, and other records and documents;

 

B-9

--------------------------------------------------------------------------------


 

(c)           Any and all past transactions between the Partnership and Barclays
of the kind provided for by this Partnership Certification & Authorization are
hereby ratified, approved and confirmed in all respects; and

 

(d)           In consideration of Barclays maintaining the Account(s) of the
Partnership the undersigned agree that:

 

(i)            The undersigned is/are jointly and severally liable to Barclays
for any and all obligations arising out of transactions in or relating to the
Account(s) of the Partnership.

 

(ii)           If there is any change in this Partnership Certification &
Authorization or if any of the general partners withdraw from the Partnership,
die or are judicially declared incompetent, the undersigned will notify Barclays
in writing immediately.  Until Barclays has actually received such written
notice signed by a general partner of the Partnership, Barclays shall be
entitled to act in reliance on this Partnership Certification & Authorization. 
The Partnership will indemnify and hold Barclays harmless from and against any
loss suffered or liability incurred in continuing to act in reliance on this
Partnership Certification & Authorization prior to Barclays’ actual receipt of
such written notice.

 

Dated this                              day of
                                  , 200    .

 

General Partners:  (EVERY GENERAL PARTNER MUST SIGN)

 

 

 

 

(Signature)

 

(Signature)

 

 

 

 

 

 

(Name - Please Print)

 

(Name - Please Print)

 

 

 

 

 

 

(Signature)

 

(Signature)

 

 

 

 

 

 

(Name - Please Print)

 

(Name - Please Print)

 

 

 

 

 

 

(Signature)

 

(Signature)

 

 

 

 

 

 

(Name - Please Print)

 

(Name - Please Print)

 

B-10

--------------------------------------------------------------------------------


 

TRUST CERTIFICATION & AUTHORIZATION

 

1.             The undersigned is the Chief Administrative Officer of Nuveen
Commodities Asset Management, LLC, the manager and commodity pool operator of
Nuveen Diversified Commodity Fund, a trust duly formed on December 7, 2005 (the
“Trust”).  The undersigned represents and warrants to Barclays that the Trust
Agreement of the Trust, as amended from time to time, authorizes the undersigned
to open one or more Accounts in the name of the Trust with Barclays for the
purpose of trading in Contracts as contemplated by the Agreement and that the
undersigned, or any agent of the undersigned designated by the undersigned, be
and hereby is authorized to act for the Trust in every respect regarding the
Trust’s Account(s) with Barclays, the authority hereby granted including,
without limitation, the power to do any or all of the following acts necessary
in connection with the Account(s) and the transactions effected therein:

 

(a)           To open one or more accounts in the name of the Trust with
Barclays for the purpose of trading in Contracts, and to execute in the name of
the Trust and execute and deliver to Barclays the Agreement and any and all
agreements, documents, instruments or notices necessary to the opening,
maintenance and/or trading of such Account(s);

 

(b)           To buy, sell and trade and agree to buy, sell and trade Contracts,
on margin or otherwise, which power shall include the power to sell “short”;

 

(c)           To effect and receive payment and delivery in the performance of
Contracts and any obligations undertaken in connection therewith;

 

(d)           To deposit with and withdraw from Barclays any money, securities,
commodities, Contracts and contracts for the purchase or sale of securities and
other property;

 

(e)           To receive and promptly comply with any request or demand for
additional margin, any notice of intention to liquidate, and any notice or
demand of any other nature;

 

(f)            To borrow funds from Barclays (on a secured basis) or its
affiliates to finance any Contracts effected through or with Barclays; and

 

(g)           To take such other actions as may be necessary or desirable to
carry out the intent of the foregoing and the satisfaction of each and every
obligation of the Trust in connection with the Account(s) and the transactions
effected therein.

 

2.             Barclays is hereby directed to send written confirmations of all
Contracts effected for the Trust and carried in the Accounts(s) and all
statements of account of the Trust with Barclays and other pertinent records and
documents to [Complete] (Name and Title), who is not authorized to trade with
Barclays but hereby is authorized to receive and acquiesce in the correctness of
such confirmations, statements, and other records and documents.

 

3.             Any and all past transactions of the kind provided for by this
Trust Certification & Authorization that have been previously made on behalf of
or with this Trust hereby are ratified, confirmed and approved in all respects.

 

4.             Barclays and any interested third party is authorized to rely and
act upon the foregoing representations and warranties until such time as
Barclays shall be notified otherwise in a writing signed by the Trust and the
Trust will indemnify and hold harmless Barclays from and against any liability,
loss,

 

B-11

--------------------------------------------------------------------------------


 

cost or expense it incurs in continuing to act in reliance upon this Trust
Certification & Authorization prior to its actual receipt of any such notice.

 

 

Nuveen Diversified Commodity Fund

 

(Name of Trust - Please Print)

 

 

 

By: Nuveen Commodities Asset Management, LLC, the Fund’s manager and commodity
pool operator

 

 

 

 

/s/ Kevin J. McCarthy

 

(Signature)

 

 

 

Kevin J. McCarthy, Vice President and Secretary

 

(Name & Title - Please Print)

 

 

 

9/23/10

 

(Date)

 

 

B-12

--------------------------------------------------------------------------------


 

LIMITED LIABILITY COMPANY CERTIFICATION & AUTHORIZATION

 

We the undersigned, constituting all of the [Managing-Members/Managers] of
                                          , a Limited Liability Company duly
organized and existing under the laws of
                                                       (the “Company”), having
its principal office at                                          DO HEREBY
CERTIFY that the Company is authorized under its governing documents, as amended
from time to time, to trade in Contracts and possesses the power and authority
to undertake the transactions contemplated by the Agreement.

 

The undersigned further certify that:

 

(a)           Any [Managing-Member/Manager] of this Company or any employee or
agent of this Company designated by any such [Managing-Member/Manager] hereby is
authorized to act for the Company in every respect concerning the Company’s
Account(s) with Barclays, the authority hereby granted including, without
limitation, the power to do any or all of the following acts and actions
necessary in connection with the Account(s) and the transactions effected
therein:

 

(i)            To open one or more accounts in the name of the Company with
Barclays for the purpose of trading in Contracts, and to execute in the name of
the Company and execute and deliver to Barclays the Agreement and any and all
agreements, documents, instruments or notices necessary to the opening,
maintenance and/or trading of such Account(s);

 

(ii)           To buy, sell and trade and agree to buy, sell and trade
Contracts, on margin or otherwise, which power shall include the power to sell
“short”;

 

(iii)          To effect and receive payment and delivery in the performance of
Contracts and any obligations undertaken in connection therewith;

 

(iv)          To deposit with and withdraw from Barclays any money, securities,
commodities, Contracts and contracts for the purchase or sale of securities and
other property;

 

(v)           To receive and promptly comply with any request or demand for
additional margin, any notice of intention to liquidate, and any notice or
demand of any other nature;

 

(vi)          To borrow funds from Barclays (on a secured basis) or its
affiliates to finance any Contract effected through or with Barclays; and

 

(vii)         To take such other actions as may be necessary or desirable to
carry out the intent of the foregoing and the satisfaction of each and every
obligation of the Company in connection with the Account(s) and the transactions
effected therein;

 

(b)           Barclays is directed to send written confirmations of all Contract
transactions effected for this Company and carried in the Account(s) and all
statements of account of the Company with Barclays and other pertinent records
and documents to                                                             
(Name and Title of Managing-Member/Manager or Agent), who is not authorized to
trade with Barclays but hereby is authorized to receive and acquiesce in the
correctness of such confirmations, statements, and other records and documents;

 

B-13

--------------------------------------------------------------------------------


 

(c)           Any and all past transactions of the kind provided for by this
Limited Liability Company Certification & Authorization which have been
previously made by Barclays on behalf of or with this Company hereby are
ratified, confirmed and approved in all respects; and

 

(d)           Barclays and any interested third party is authorized to rely and
act upon the authority of this Limited Liability Company Certification &
Authorization until receipt by Barclays of a certificate showing rescission,
amendment or modification thereof and signed by a [Managing-Member/Manager] of
this Company, and that this Company will indemnify and hold harmless Barclays
from and against any liability, loss, cost or expense it incurs in continuing to
act in reliance upon this Limited Liability Company Certification &
Authorization prior to its actual receipt of any such certificate.

 

IN WITNESS WHEREOF, we have hereunto subscribed our names this
                           day of
                                                            , 200      .

 

 

[Managing-Members/Manager(s)]:

 

 

 

 

 

 

 

 

 

 

 

(Signature)

 

(Signature)

 

 

 

 

 

 

(Name & Title - Please Print)

 

(Name & Title - Please Print)

 

 

 

 

 

 

(Signature)

 

(Signature)

 

 

 

 

 

 

(Name & Title - Please Print)

 

(Name & Title - Please Print)

 

B-14

--------------------------------------------------------------------------------


 

CERTIFICATE OF INCUMBENCY

 

I, Kevin J. McCarthy, do hereby certify that:

 

1.             I am the duly elected, qualified and acting Vice President and
Secretary of Nuveen Commodities Asset Management, LLC, a Delaware limited
liability company (the “Company”) that serves as manager and commodity pool
operator of the Nuveen Diversified Commodity Fund.

 

2.             I am authorized to execute this Certificate of Incumbency on
behalf of the Company.

 

3.             The Company is authorized to execute any and all agreements and
other documents on behalf of Nuveen Diversified Commodity Fund.

 

4.             The following named persons are, as of the date hereof, officers
or authorized representatives of the Company serving in the capacities set forth
opposite their names, and with respect to each office or authorized position
held with respect to the Company, are duly elected or appointed, qualified, and
acting as such and the signature appearing opposite their names is a true and
genuine specimen of their signature:

 

 

Name

 

Title

 

 

 

 

 

 

 

Kevin J. McCarthy

 

Vice President and

 

/s/ Kevin J. McCarthy

 

 

Secretary

 

[Signature]

 

 

IN WITNESS WHEREOF, I have hereunto subscribed my name to this Certificate of
Incumbency for the Company this 23rd day of September, 2010.

 

 

 

/s/ Christopher M. Rohrbacher

 

Name: Christopher M. Rohrbacher

 

Title: Vice President and Assistant Secretary

 

Note:      The person making this certification may not be one of the
individuals listed under Section 4 above.

 

B-15

--------------------------------------------------------------------------------


 

EMPLOYEE BENEFIT PLAN AUTHORIZATION

 

[IF NO QPAM IS INVOLVED, CONTACT THE COMPLIANCE DEPARTMENT OF BARCLAYS CAPITAL
INC. TO DISCUSS THE SCOPE OF THE PLAN’S FUTURES TRADING ACTIVITIES AND ANY
ADDITIONAL DOCUMENTATION THAT MAY BE REQUIRED BY BARCLAYS CAPITAL INC.]

 

1.             In consideration of the acceptance by Barclays of one or more
accounts of                                                    (the “Trust”)
under and on behalf of
                                                                            
(the “Plan”), a duly formed employee benefit plan subject to the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) or a duly formed
governmental plan subject to rules substantially similar to Section 406 of ERISA
or Section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”),
the undersigned each continuously represent and warrant to Barclays that the
documents under which the Plan and Trust were established, as such documents
have been amended from time to time, authorize the undersigned to open one or
more accounts in the name of the Trust with Barclays for the purpose of trading
in Contracts and that the undersigned, or any agent of the undersigned
designated by the undersigned, be and hereby are authorized to act for the Trust
in every respect regarding the Trust’s Account(s), the authority hereby granted
including, without limitation, the power to do each of the following acts
necessary in connection with the Account(s) and the transactions effected
therein:

 

(a)                                  To open one or more accounts in the name
of                                     as Trustee(s) of the Trust with Barclays
for the purpose of trading in Contracts, and to execute in the name of the Trust
and deliver to Barclays the Agreement and any and all other agreements,
documents, instruments or notices (collectively, the “Relevant Agreements”)
necessary to the opening, maintenance and/or trading of such Account(s);

 

(b)           To buy, sell and trade and agree to buy, sell and trade Contracts,
on margin or otherwise, which power to sell includes the power to sell “short”;

 

(c)           To effect and receive payment and delivery in the performance of
Contracts and any obligations undertaken in connection therewith;

 

(d)           To deposit with and withdraw from Barclays any money, securities,
commodities, Contracts and contracts for the purchase or sale of securities and
other property;

 

(e)           To engage in trades opposite Barclays or its affiliates, in
accordance with the CEA and the rules and regulations promulgated thereunder,
and applicable Transaction Facility’s rules;

 

(f)            To receive and promptly comply with any request or demand for
additional margin, any notice of intention to liquidate, and any notice or
demand of any other nature; and

 

(g)           To take such other actions as may be necessary or desirable to
carry out the intent of the foregoing and the satisfaction of each and every
obligation of the Plan in connection with the Account(s) and the transactions
effected therein.

 

2.             The undersigned each continuously represent and warrant to
Barclays that:

 

(a)           the Plan has appointed
                                               (the “Advisor”);

 

(b)           the Advisor is a qualified professional asset manager within the
meaning of Prohibited Transaction Class Exemption 84-14 (“PTE 84-14”) under
ERISA;

 

(c)           the terms of the transactions under the Relevant Agreements and
this Employee Benefit Plan Authorization are and will be negotiated on behalf of
the Trust by, or under the authority and general direction of, the Advisor;

 

B-16

--------------------------------------------------------------------------------


 

(d)           with respect to any Plan subject to Title I of ERISA or Section
4975 of the Code, the Advisor (or an investment manager acting in accordance
with written guidelines established and administered by the Advisor) makes all
decisions on behalf of the Trust to enter into such transactions, and the
conditions of Part I of PTE 84-14 will otherwise be met with respect to each
such transaction;

 

(e)           with respect to any governmental Plan, no violation of any law,
regulation, policy or procedure relating to such Plan shall occur with respect
to the Account and the transactions entered into hereunder in contemplation of
this Agreement; and

 

(f)            the Advisor is authorized by the Trust to act for the Trust and
to do each of the acts set forth in Section 1 above and the following acts
necessary in connection with the Account(s) and the transactions effected
therein:

 

(i)            To engage in exchange-for-physical, exchange-for-swap, and
exchange-for-risk transactions with Barclays;

 

(ii)           To execute in the name of the Plan and deliver to Barclays the
Cross Trade Consent set forth in the Agreement and to engage in cross trades
opposite Barclays; and

 

(iii)          To borrow funds from Barclays (on a secured basis) or its
affiliates to finance any transactions in Contracts effected through or with
Barclays.

 

3.             Barclays is hereby directed to send written confirmations of all
Contracts effected by Barclays for the Trust and all statements of account of
the Trust with Barclays and other pertinent records and documents to
                                           (Name and Title), who is not
authorized to trade with Barclays but hereby is authorized to receive and
acquiesce in the correctness of such confirmations, statements, and other
records and documents.

 

4.             The undersigned each continuously represent and warrant that: (a)
Barclays is not acting as a fiduciary, as that term is defined in Section 3(21)
of ERISA, of the Plan or the Trust, and Barclays shall have no responsibility
for the Plan’s or the Trust’s compliance with ERISA; (b) Barclays shall have no
responsibility for the investment policies or strategies of the Plan, or the
overall diversification or prudence requirements applicable to Plan investments;
(c) any information provided by Barclays in connection with a transaction shall
not serve as the primary basis for any decision made on behalf of the Trust to
enter into the transaction, it being understood that all decisions made on
behalf of the Trust are solely within the power and discretion of the Plan
fiduciary directing the transaction; and (d) the transactions contemplated under
the Relevant Agreements and this Employee Benefit Plan Authorization shall not
give rise to any nonexempt prohibited transaction within the meaning of Section
406 of ERISA or Section 4975 of the Internal Revenue Code of 1986, as amended,
or with respect to any governmental Plan, any provision which is similar to
Section 406 of ERISA or Section 4975 of the Code.

 

5.             Any and all past transactions of the kind provided for by this
Employee Benefit Plan Authorization that have been previously made on behalf of
or with this Plan hereby are ratified, confirmed and approved in all respects.

 

6.             Barclays and any interested third party is authorized to rely and
act upon the foregoing representations and warranties until such time as
Barclays shall be notified otherwise in advance and in a writing signed by the
Trustee and/or the Plan Sponsor and the Plan and
                                             (Insert Name of the Plan Sponsor)
each shall separately indemnify and hold Barclays harmless from and against any
liability, loss, cost or expense it incurs in continuing to act in reliance upon
this certification and authorization prior to its actual receipt of any such
notice.

 

B-17

--------------------------------------------------------------------------------


 

7.             The Trustee, Plan Sponsor/Named Fiduciary, and Advisor should
each sign below:

 

A.            Signature of Trustee:

 

 

 

 

(Name of Plan - Please Print)

 

 

 

 

 

 

 

 

By:

 

 

 

(Trustee’s Signature)

 

 

 

 

 

 

 

 

(Name & Title - Please Print)

 

(Date)

 

B.            Signature of Plan Sponsor/Named Fiduciary:

 

 

 

 

(Name of Plan Sponsor/Named Fiduciary - Please Print)

 

 

 

 

 

 

 

 

By:

 

 

 

(Signature)

 

 

 

 

 

 

 

 

(Name & Title - Please Print)

 

(Date)

 

C.            Signature of Advisor/Qualified Professional Asset Manager:

 

 

 

 

(Name of Advisor/Qualified Professional Asset Manager)

 

 

 

 

 

 

 

 

By:

 

 

 

(Signature)

 

 

 

 

 

 

 

 

(Name & Title - Please Print)

 

(Date)

 

B-18

--------------------------------------------------------------------------------


 

PLAN ASSET FUND AUTHORIZATION

 

[IF NO QPAM IS INVOLVED, CONTACT THE COMPLIANCE DEPARTMENT OF BARCLAYS CAPITAL
INC. TO DISCUSS THE SCOPE OF THE PLAN’S FUTURES TRADING ACTIVITIES AND ANY
ADDITIONAL DOCUMENTATION THAT MAY BE REQUIRED BY BARCLAYS CAPITAL INC.]

 

1.             In consideration of the acceptance by Barclays of one or more
accounts of                                                    (the “Fund”), a
commingled investment vehicle in which at least 25% of a class of equity
interests is held by Benefit Plan Investors (as defined below), the undersigned
continuously represents and warrants to Barclays that the documents under which
the Fund was established, as such documents have been amended from time to time,
authorize the undersigned to open one or more Accounts in the name of the Fund
with Barclays for the purpose of trading in Contracts and that the undersigned,
or any agent of the undersigned designated by the undersigned, be and hereby are
authorized to act for the Fund in every respect regarding the Fund’s Account(s),
the authority hereby granted including, without limitation, the power to do each
of the following acts necessary in connection with the Account(s) and the
transactions effected therein:

 

(a)           To open one or more accounts in the name of the Fund with Barclays
for the purpose of trading in Contracts, and to execute in the name of the Fund
and deliver to Barclays the Agreement, the Cross Trade Consent set forth in the
Agreement, and any and all other agreements, documents, instruments or notices
(collectively, the “PAFA Agreements”) necessary to the opening, maintenance
and/or trading of such Account(s);

 

(b)           To buy, sell and trade and agree to buy, sell and trade Contracts,
on margin or otherwise, which power to sell includes the power to sell “short”;

 

(c)           To effect and receive payment and delivery in the performance of
Contracts and any obligations undertaken in connection therewith;

 

(d)           To deposit with and withdraw from Barclays any money, securities,
commodities, Contracts and contracts for the purchase or sale of securities and
other property;

 

(e)           To engage in trades opposite Barclays, in accordance with the CEA,
as amended, the rules and regulations promulgated thereunder, and applicable
Transaction Facility rules;

 

(f)            To receive and promptly comply with any request or demand for
additional margin, any notice of intention to liquidate, and any notice or
demand of any other nature; and

 

(g)           To take such other actions as may be necessary or desirable to
carry out the intent of the foregoing and the satisfaction of each and every
obligation of the Fund in connection with the Account(s) and the transactions
effected therein.

 

2.             The undersigned continuously represents and warrants to Barclays
on behalf of the Fund that:

 

(a)                                                     (“Manager”) has
authority and control over the investment of the Fund’s assets;

 

(b)           Manager is a qualified professional asset manager within the
meaning of Prohibited Transaction Class Exemption 84-14 (“PTE 84-14”) under
ERISA;

 

(c)           the terms of the transactions under the PAFA Agreements and this
Plan Asset Fund Authorization are and will be negotiated on behalf of the Fund
by, or under the authority and general direction of, Manager;

 

B-19

--------------------------------------------------------------------------------


 

(d)           with respect to any Plan subject to Title I of the Employee
Retirement Income Security Act of 1974 (“ERISA”) or Section 4975 of the Internal
Revenue Code of 1986 (the “Code”), Manager (or an investment manager acting in
accordance with written guidelines established and administered by the Manager)
makes all decisions on behalf of the Fund to enter into such transactions, and
the conditions of Part I of PTE 84-14 will otherwise be met with respect to each
such transaction;

 

(e)           the Advisor is authorized by the Trust to act for the Fund and to
do each of the acts set forth in Section 1 above and the following acts
necessary in connection with the Account(s) and the transactions effected
therein:

 

(i)            To engage in exchange-for-physical, exchange-for-swap, and
exchange-for-risk transactions with Barclays;

 

(ii)           To execute in the name of the Fund and deliver to Barclays the
Cross Trade Consent set forth in the Agreement and to engage in cross trades
opposite Barclays; and

 

(iii)          To borrow funds from Barclays (on a secured basis) or its
affiliates to finance any transactions in Contracts effected through or with
Barclays.

 

3.             Barclays is hereby directed to send written confirmations of all
Contracts effected by Barclays for the Fund and all statements of account of the
Fund with Barclays and other pertinent records and documents to
                                           (Name and Title), who is not
authorized to trade with Barclays but hereby is authorized to receive and
acquiesce in the correctness of such confirmations, statements, and other
records and documents.

 

4.             The undersigned each continuously represent and warrant that: (a)
Barclays is not acting as a fiduciary, as that term is defined in Section 3(21)
of ERISA, of the Fund or of any Benefit Plan Investor in the Fund, and Barclays
shall have no responsibility for the compliance with ERISA by the Fund or any
Benefit Plan Investor in the Fund; (b) Barclays shall have no responsibility for
the investment policies or strategies of the Fund or of any Benefit Plan
Investor in the Fund, or the overall diversification or prudence requirements
applicable to the investments of any Benefit Plan Investor in the Fund; (c) any
information provided by Barclays in connection with a transaction shall not
serve as the primary basis for any decision made on behalf of the Fund to enter
into the transaction, it being understood that all decisions made on behalf of
the Fund are solely within the power and discretion of the Manager; and (d) the
transactions contemplated under the Agreements and this Authorization shall not
give rise to any nonexempt prohibited transaction within the meaning of Section
406 of ERISA or Section 4975 of the Internal Revenue Code of 1986, as amended.

 

5.             Any and all past transactions of the kind provided for by this
certification and authorization that have been previously made on behalf of or
with this Fund hereby are ratified, confirmed and approved in all respects.

 

6.             Barclays and any interested third party is authorized to rely and
act upon the foregoing representations and warranties until such time as
Barclays shall be notified otherwise in advance and in a writing signed on
behalf of the Fund by a person authorized to do so and the Fund and Manager each
shall separately indemnify and hold Barclays harmless from and against any
liability, loss, cost or expense it incurs in continuing to act in reliance upon
this Plan Asset Fund Authorization prior to its actual receipt of any such
notice.

 

7.             For purposes of this Agreement, “Benefit Plan Investor” means (i)
an employee benefit plan which is subject to the fiduciary rules of Part 4 of
Title I of ERISA, (ii) an individual retirement account (“IRA”), Keogh plan or
other plan subject to Section 4975 of the Code or (iii) an entity whose
underlying assets include assets of a plan described in (i) or (ii) by reason of
such a plan’s investment (direct or indirect) in the entity.  An entity
described in (iii) will be treated as a Benefit Plan Investor only to the extent
of the percentage of the equity interests in such entity held by Benefit Plan
Investors.

 

B-20

--------------------------------------------------------------------------------


 

8.             The Fund and the Manager should each sign below:

 

A.            Signature for the Fund:

 

 

 

 

(Name of Fund - Please Print)

 

 

 

 

 

 

 

 

By:

 

 

 

(Signature)

 

 

 

 

 

 

 

 

(Name & Title - Please Print)

 

(Date)

 

 

B.            Signature of Manager:

 

 

 

 

(Name of Manager/Qualified Professional Asset Manager)

 

 

 

 

 

 

 

 

By:

 

 

 

(Signature)

 

 

 

 

 

 

 

 

(Name & Title - Please Print)

 

(Date)

 

B-21

--------------------------------------------------------------------------------